COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Malveaux and Friedman
UNPUBLISHED


              Argued at Richmond, Virginia


              LESTER LOUIS LABARGE
                                                                          MEMORANDUM OPINION * BY
              v.     Record No. 0081-21-2                              JUDGE MARY BENNETT MALVEAUX
                                                                              FEBRUARY 22, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF HANOVER COUNTY
                                                Patricia Kelly, Judge

                               Theodore D. Bruns (Blackburn, Conte, Schilling & Click, on brief),
                               for appellant.

                               Liam A. Curry, Assistant Attorney General (Mark R. Herring,1
                               Attorney General, on brief), for appellee.


                     Lester Louis Labarge (“appellant”) was convicted of involuntary manslaughter, in

              violation of Code § 18.2-36, and reckless driving, in violation of Code § 46.2-852. On appeal,

              appellant argues that the trial court erred in finding the evidence sufficient to convict him of each

              offense. For the following reasons, we affirm.

                                                       I. BACKGROUND

                     In accord with familiar principles of appellate review, we state the facts in the light most

              favorable to the Commonwealth, the prevailing party at trial. Gerald v. Commonwealth, 295 Va.

              469, 472 (2018).

                     On the night of October 11, 2018, a motor vehicle accident occurred near Exit 38-B on

              Interstate 295 South. At approximately 9:00 p.m., Hanover County dispatchers directed Engine


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
6, Medic 6, and Rescue 10—respectively a fire engine, an ambulance, and a heavy rescue

vehicle—to an accident scene.

       Engine 6 crew members Christopher Elish and Carter Lewis testified that it was windy

and raining heavily as the engine made its way to the accident scene. Lewis also noted that there

was a “lot of water on the road.” Elish heard Lieutenant Brad Clark, Engine 6’s officer, instruct

his driver to “take it easy” and caution him that “you don’t want to lose control, just make sure

we get there.” Lewis estimated that Engine 6 drove to the accident scene at approximately forty

miles per hour.

       When Engine 6 arrived at the accident scene, the driver parked it with its front end on the

shoulder by the median and its back end in the left-hand lane (“Lane 1”). Lewis and Elish

testified that after Engine 6 stopped, its emergency lights remained activated and flashing. The

crew dismounted, and as Elish reached for some equipment, he heard Clark say, “ya gotta be

kidding me.” Elish looked at Clark, who was standing in front of Engine 6 and watching to the

rear, and then looked back to see a tractor-trailer “coming through the rain[,] coming for us.”

Elish noted that the vehicle, driven by appellant, was in the second lane from the median (“Lane

2”). The tractor-trailer struck the rear of Engine 6.

       As a result of the collision, Lieutenant Clark was pinned beneath Engine 6 and died of

blunt force trauma to the torso. Appellant was indicted for involuntary manslaughter and

reckless driving.

       At trial, Zachary Daniel testified as an expert in forensic meteorology and described the

weather conditions that existed along 295 South on October 11. Daniel noted that the remnants

of Hurricane Michael were moving through the area and that at 9:00 p.m., the area remained

under flash flood and high wind warnings. Based upon data recorded at two sites proximate to

Exit 38-B, Daniel stated his conservative opinion that about four inches of rain fell in the area

                                                -2-
throughout October 11. He further opined that at about 9:00 p.m., the wind was blowing from

the north at a sustained speed of twenty-five to thirty-five miles per hour and gusting above forty

miles per hour. Daniel explained that this wind would have struck a vehicle traveling on 295

South near Exit 38-B on its left side. He further stated that under such conditions, a high-profile

vehicle such as a panel truck or tractor-trailer would be susceptible to “catch[ing] the wind like a

sail.”

         Lieutenant Colin Bunn, the driver of Medic 6, testified that while driving to the accident

scene, he experienced heavy rain and high winds. Bunn further stated that he limited his speed

to forty-five miles per hour to “try[] to maintain complete control of the vehicle in . . . the wind.”

Nevertheless, at one point, the wind was heavy enough to blow Medic 6 from Lane 1 into Lane

2. As Bunn drove with his siren and emergency lights activated, he saw a pickup truck and two

tractor-trailers pass his ambulance. The tractor-trailers were in the right-hand center lane of the

highway (“Lane 3”). Bunn testified that he was “concern[ed]” when the tractor-trailers passed

him at a speed exceeding his own. While the tractor-trailers were passing, Bunn could see

Engine 6 ahead of him. The engine was parked on the left shoulder with its rear extending into

Lane 1, and its emergency lights were flashing. Bunn soon witnessed one of the tractor-trailers

lose control and “hydroplane, jackknife,” so that its trailer swung to the right while its tractor

remained “still in line . . . to where it was heading,” which was “towards the back of Engine 6.”

He estimated that “[m]aybe three seconds” elapsed between the moment the tractor-trailer began

to slide and the moment it hit the rear of Engine 6.

         Captain David Johnston, the officer for Rescue 10, testified that when Rescue 10

responded to the initial accident, the conditions were very windy and extremely rainy. Johnston

stated that his emergency lights and siren were on and that as Rescue 10 exited from Interstate 95

South onto 295 South, two in-line tractor-trailers passed it to the right. Johnston recalled

                                                 -3-
commenting to Rescue 10’s driver that “they must have a deadline” because he was “surprised at

how fast they were traveling based on the conditions that we were seeing.” As Rescue 10

approached the initial accident scene, Johnston could see Engine 6 parked with its emergency

lights flashing. Johnston then “lost that visual” and did not know why until he realized that a

tractor-trailer had crashed “across the roadway.”

       Following appellant’s crash, Sergeant Matthew Jester and Trooper David Fleenor of the

Virginia State Police were dispatched separately to the scene. Both men testified that the

weather conditions that evening were very poor and included heavy winds and high amounts of

rain, and Jester stated that the conditions were the worst he had ever experienced while on duty.

Due to the weather conditions, both men reduced their speed as they drove to the accident: Jester

to between thirty and thirty-five miles per hour and Fleenor to forty-five to fifty-five miles per

hour. Even at this reduced speed, Jester’s vehicle was blown laterally on the highway and at

times he found it difficult to keep a straight course due to the wind. Fleenor described

occasionally losing traction because his tires were “digging into puddles.” Jester also

encountered standing water and “was hydroplaning on and off.”

       From the crash scene, appellant was taken to the hospital where he was interviewed by

Trooper D.M. Fisher of the Virginia State Police. Appellant explained to Fisher that he had been

“in the right middle lane [Lane 3] going about 65 miles an hour, it was raining really hard, and

the wind was pushing [him] to the left, so [he] decided to change lanes into the left middle lane

[Lane 2].” When appellant changed lanes, he “hydroplaned and lost control” and struck the rear

of Engine 6. Trooper Fleenor was also present during this interview. He recalled appellant

stating that there had been heavy rain and wind on 295 South and that ever since driving onto

295 South the wind had been “blowing his empty trailer around.” Appellant also said that when

he approached the site of the accident, a crosswind struck his tractor-trailer from the right and

                                                -4-
caused him to change lanes from Lane 3 to Lane 2. At that point, appellant’s trailer hydroplaned

and veered to the left towards the fire truck; when appellant “attempted to correct the veer,” he

struck Engine 6. Appellant stated that he had been traveling at approximately sixty to sixty-five

miles per hour.

        Sergeant Jester was also at the hospital and overheard a telephone conversation between

appellant and appellant’s son. Appellant stated that he had been in the right center lane (Lane 3)

as he approached the accident scene and that he had seen emergency equipment and personnel in

the left lane (Lane 1). Appellant said that when he hydroplaned, his tractor-trailer “just went

where it wanted to go.” Appellant stated that he had been driving about sixty miles per hour,

thought there had been several inches of water on the road, and had experienced his truck being

“blown around” by very strong winds. During cross-examination, Jester was questioned about

his contemporaneous notes of appellant’s conversation. Asked whether his notes stated, “[s]aw

fire engine half in left lane, blocking left lane, was changing lanes, right center lane to left center

lane, said truck just went where it wanted . . . [,]” Jester replied, “Yes, that’s initially what I

wrote down.”

        Thomas Yager testified at trial as an expert on hydroplaning. Yager had examined the

crash site and appellant’s trailer and opined that appellant had experienced “dynamic

hydroplaning.” He explained that this occurs when “a wedge of water . . . lift[s] the tire tread off

of the pavement and it becomes a water ski.” Under such conditions, a driver would lose

steering control. Yager stated that several factors are implicated in a hydroplaning event

including the weight on a vehicle’s tires, because as the load on a specific tire changes “the

footprint area changes.” Yager opined that weight had been a factor in appellant’s crash because

appellant’s empty trailer had made a smaller “footprint,” and thus had lacked the ability to drain

water from between the tires and the road “at the normal hydroplaning speed.” Thus,

                                                  -5-
hydroplaning “would happen at a much lower speed, . . . probably more in the 30 to 40 miles per

hour range.” Yager also explained that changing lanes with a trailer increases the risk of

hydroplaning because a trailer’s length “aggravate[s] the control problem.” Yager opined that

appellant had a “[h]igh risk” of hydroplaning on the evening of October 11, based on the specific

factors of “high speed, wind conditions up to 40 miles per hour, and the light weight on the

trailer tires.”

        Appellant testified that he had been driving professionally for about twenty years and that

on October 11 he had been driving an empty trailer from Springfield to Chester. As appellant

drove south of Ashland the weather had become stormy with increasing rain and wind.

Appellant stated that when he exited Interstate 95 onto 295 South, he had been driving about

sixty or sixty-five miles per hour. On 295 South, it began raining harder and the wind “started

kind of moving [the] trailer.” Appellant described the movement as “[l]ike when a gust . . . hits

the side of the trailer like a punch.” He testified that at that point, he had been in Lane 3 and the

wind was pushing him from the left, so he “went to the left center lane [Lane 2].” Appellant

clarified that he changed lanes “[t]o try to get the wind to stop pushing on my trailer.” When

appellant saw Engine 6 in Lane 1, he had “tried to get back into [Lane 3], and that’s when [he]

hydroplaned.”

        During cross-examination, appellant agreed that he was an experienced truck driver who

was familiar with driving hazards such as strong winds and heavy rains and that he knew he

should take precautions in bad weather, including reducing speed and avoiding abrupt lane

changes which could cause loss of control. Appellant also agreed that on October 11, there was

a lot of rain on the highway and “[m]ost likely” standing water. Appellant acknowledged

understanding that wind can create performance problems with trailers, that an empty trailer is




                                                -6-
susceptible to greater problems, and that wind blowing on an empty trailer may cause an effect

“sort of like a sail.”

        Appellant also acknowledged telling police that he had been driving sixty to sixty-five

miles per hour in Lane 3, the wind had been pushing his trailer to the left, and he had decided to

move from Lane 3 into Lane 2. Appellant denied passing an ambulance on 295 South and stated

that he had been in Lane 2 for about one-half mile prior to seeing Engine 6. He testified that

Engine 6’s lights had been activated, he had understood that the vehicle was a fire truck, and he

had seen something that was “probably” a person in reflective clothing. Appellant also

acknowledged his awareness of Virginia’s “move over” law.

        Tim Cheek, a forensic engineer, testified as an expert witness on behalf of appellant.

Cheek had inspected appellant’s tractor-trailer, reviewed data from the vehicle’s “black box”

control module, and reviewed data that had been remotely uploaded during the tractor-trailer’s

operation, including information about the vehicle’s location, speed, and braking. Cheek stated

that the last remote speed data for appellant’s tractor-trailer indicated that appellant had been

driving at sixty-four miles per hour on 295 South. That data was uploaded just after 9:05 p.m.,

approximately four minutes before power to the vehicle was interrupted. Cheek testified that

when appellant’s tractor-trailer lost power, appellant was depressing his brake pedal and his

speedometer indicated that he was moving at about forty-six or forty-seven miles per hour.

Cheek opined that at the time of appellant’s collision with Engine 6, he was still traveling at an

average speed of between forty-six and fifty-seven miles per hour. However, on

cross-examination, Cheek agreed that because his speed calculations were based upon

determining an average speed over several miles’ distance, he could not exclude the possibility

that appellant was driving faster than forty-five to fifty-seven miles per hour at the time of the




                                                -7-
collision. Further, Cheek agreed that appellant’s speedometer only indicated his speed at impact

and not his speed in the moments before he collided with Engine 6.

       The trial court convicted appellant of involuntary manslaughter and reckless driving.

This appeal followed.

                                           II. ANALYSIS

       “When considering the sufficiency of the evidence, an appellate court views the evidence

‘in the light most favorable to the Commonwealth, the prevailing party below.’” Williams v.

Commonwealth, 71 Va. App. 462, 483 (2020) (quoting Smallwood v. Commonwealth, 278 Va.

625, 629 (2009)). “This Court must ‘discard the evidence of the accused in conflict with that of

the Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth

and all fair inferences to be drawn [from that evidence].’” Bagley v. Commonwealth, 73

Va. App. 1, 26 (2021) (alteration in original) (quoting Cooper v. Commonwealth, 54 Va. App.

558, 562 (2009)). “Considering the evidence from that vantage point, ‘[a]n appellate court does

not ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Commonwealth v. Cady, 300 Va. 325, ___ (2021) (alteration in original)

(quoting Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “It asks instead ‘whether any

rational trier of fact could have found the essential elements of the crime’ under the applicable

standard.” Bagley, 73 Va. App. at 26 (quoting Davis v. Commonwealth, 65 Va. App. 485, 500

(2015)). Thus, “[i]f there is evidentiary support for the conviction, the reviewing court is not

permitted to substitute its own judgment, even if its opinion might differ from the conclusions

reached by the finder of fact at the trial.” Blackwell v. Commonwealth, 73 Va. App. 30, 54

(2021) (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)). Accordingly, this

Court will “affirm the trial court’s judgment ‘unless it appears from the evidence that the

judgment is plainly wrong or without evidence to support it.’” Poole v. Commonwealth, 73

                                                 -8-
Va. App. 357, 363 (2021) (quoting Alvarez Saucedo v. Commonwealth, 71 Va. App. 31, 47

(2019)).

        A sufficiency inquiry “does not distinguish between direct and circumstantial evidence,

as the fact finder itself is entitled to consider all of the evidence, without distinction, in reaching

its determination.” Bagley, 73 Va. App. at 26-27 (quoting Commonwealth v. Moseley, 293 Va.

455, 463 (2017)). “Similarly, the appellate court’s review of the record generally ‘is not limited

to the evidence mentioned by a party in trial argument or by the trial court in its ruling.’

Appellate review requires a ‘totality-of-the-evidence analysis,’ . . . rather than a ‘fragmented

assessment of the record.’” Mollenhauer v. Commonwealth, 73 Va. App. 318, 334 (2021) (first

quoting Bolden v. Commonwealth, 275 Va. 144, 147 (2008); then quoting Moseley, 293 Va. at

464). “While no single piece of evidence may be sufficient, the combined force of many

concurrent and related circumstances, each insufficient in itself, may lead a reasonable mind

irresistibly to a conclusion.” Pick v. Commonwealth, 72 Va. App. 651, 668 (2021) (quoting

Finney v. Commonwealth, 277 Va. 83, 89 (2009)).

                                    A. Involuntary Manslaughter

        Appellant argues that the trial court erred in finding the evidence sufficient to convict him

of involuntary manslaughter. He contends that he was driving below the posted speed limit

when he hydroplaned and collided with Engine 6 and that he made normal lane changes, first to

mitigate crosswinds and then to give space to Engine 6 when he realized it was blocking Lane 1.

Accordingly, appellant argues, there was insufficient evidence to convict him of involuntary

manslaughter because nothing about appellant’s conduct suggests that he acted with a reckless

disregard for human life.

        “The Supreme Court has defined ‘the common law crime of involuntary manslaughter as

the killing of one accidentally, contrary to the intention of the parties, in the prosecution of some

                                                  -9-
unlawful, but not felonious, act; or in the improper performance of a lawful act.’” Brown v.

Commonwealth, 68 Va. App. 44, 51 (2017) (quoting Noakes v. Commonwealth, 280 Va. 338,

345 (2010)). More specifically, “[i]n cases involving the operation of a motor vehicle, we

generally have defined involuntary manslaughter as an accidental killing that is proximately

caused by criminal negligence involving conduct ‘so gross, wanton, and culpable as to show a

reckless disregard of human life.’” Brown v. Commonwealth, 278 Va. 523, 528 (2009) (quoting

Greenway v. Commonwealth, 254 Va. 147, 154 (1997)). Conduct rises to the level of criminal

negligence when

               acts of a wanton or willful character, committed or omitted, show
               “a reckless or indifferent disregard of the rights of others, under
               circumstances reasonably calculated to produce injury, or which
               make it not improbable that injury will be occasioned, and the
               offender knows, or is charged with the knowledge of, the probable
               result of his acts.”

Id. at 528-29 (quoting Riley v. Commonwealth, 277 Va. 467, 484 (2009)). Thus, criminal

negligence “must be something more than mere inadvertence or misadventure. It is a

recklessness or indifference incompatible with a proper regard for human life.” Banks v.

Commonwealth, 41 Va. App. 539, 546 (2003) (quoting Bell v. Commonwealth, 170 Va. 597, 611

(1938)). “Criminal negligence is judged according to an objective standard,” Brown, 278 Va. at

528, “and the requisite mens rea ‘may be found to exist when the defendant either knew or

should have known the probable results of his acts,’” Cady, 300 Va. at ___ (quoting Noakes, 280

Va. at 346).

       “Determining ‘the degree of the hazard posed’ by [a] defendant’s driving . . . heavily

‘depends upon the circumstances in each case.’” Id. (quoting Mayo v. Commonwealth, 218 Va.

644, 648 (1977)). “[T]he cumulative effect of a series of connected, or independent negligent

acts causing a death may be considered in determining if a defendant has exhibited a reckless

disregard for human life.” Cheung v. Commonwealth, 63 Va. App. 1, 9 (2014) (quoting Stover v.
                                              - 10 -
Commonwealth, 31 Va. App. 225, 231 (1999)). “Generally, negligence . . . [is a] factual

finding[],” and thus an issue for a trier of fact to resolve; it only becomes a question of law

“‘when reasonable minds could not differ.’” Levenson v. Commonwealth, 68 Va. App. 255, 258

(2017) (quoting Hawkins v. Commonwealth, 64 Va. App. 650, 655 (2015)). Such factual

findings “are not to be disturbed unless they are plainly wrong or are without evidence to support

them.” Id. at 259 (quoting Wilkins v. Commonwealth, 292 Va. 2, 7 (2016)).

       We hold, contrary to appellant’s argument, that sufficient evidence supports the finding

that appellant operated his tractor-trailer with a reckless or indifferent disregard of the rights of

others under circumstances which made it not improbable that others would be injured. The

evidence established that weather conditions along 295 South on the night of October 11, 2018

were bad. A flash flood warning was in effect around Exit 38-B after several inches of rain had

fallen, and a high wind warning was also in effect with winds of twenty-five to thirty-five miles

per hour and gusts over forty miles per hour blowing from the left side of the highway.

Emergency responders from the Virginia State Police, Engine 6, Medic 6, and Rescue 10

testified that they experienced very bad weather conditions that evening. Appellant himself

acknowledged how bad the weather was, telling police that there had been heavy rain and wind

on 295 South and testifying to the same at trial.

       This bad weather negatively affected driving conditions near Exit 38-B. Engine 6’s

driver was instructed to “take it easy” so that he would not lose control under the conditions, and

he limited his speed in responding to an emergency to about forty miles per hour. Medic 6 was

pushed from Lane 1 into Lane 2 by high winds from the left, and its driver, Lieutenant Bunn,

limited his speed to approximately forty-five miles per hour to maintain control of the vehicle.

Sergeant Jester could feel his vehicle being blown from left to right across the highway, and he

hydroplaned off and on when responding to appellant’s collision. Similarly, Trooper Fleenor

                                                - 11 -
testified to his difficulty maintaining traction due to “puddles” on the road. Thomas Yager

testified that appellant was at a high risk of hydroplaning on the evening of October 11, in part

because of high winds. His testimony also established that in the presence of much water on the

highway, hydroplaning could occur at lower than usual speeds.

        Appellant himself was aware of the negative effects of the poor weather upon driving

conditions that evening. He told Troopers Fleenor and Fisher that on 295 South, the wind was

blowing his empty trailer around and pushing on his tractor-trailer. Sergeant Jester overheard

appellant tell his son that his truck was being blown around and that there was a large amount of

water on the road. In his own testimony, appellant acknowledged that while he was driving on

295 South, the wind was moving his trailer as if it were being “punch[ed].”

        More generally, appellant’s testimony established that he was an experienced truck driver

who was familiar with the hazards of driving in strong winds and heavy rain and that he knew

that in poor weather he should take precautions such as reducing speed and avoiding abrupt lane

changes that might cause him to lose control of his vehicle. Appellant acknowledged his

understanding that wind can create performance problems with trailers, that empty trailers are

more susceptible to such problems, and that wind blowing on an empty trailer can cause an effect

like that of wind on a sail.

        Despite appellant’s cognizance of the very poor weather and its effects upon driving

conditions, and his awareness of steps he should take to mitigate driving hazards that might

cause loss of control, appellant followed none of these precautionary measures. Instead, he made

a series of unsafe decisions within a short time frame while knowingly encountering very poor

driving conditions.

        First, appellant passed two emergency vehicles that had their lights and sirens activated.

Code § 46.2-829 makes it a violation to pass such an emergency vehicle, and the presence of two

                                               - 12 -
first responder vehicles with lights and sirens activated was a signal to slow down because there

was likely first responder activity in the area. Instead, appellant rushed past the responder

vehicles and then moved from Lane 3 to Lane 2. In doing so, appellant moved closer to Engine

6 which was visibly parked on the side of the roadway and in Lane 1, as its crew worked at an

accident scene. Appellant’s presence in Lane 2, adjacent to Engine 6 in Lane 1, violated

Virginia’s “move over” law which, again, is specifically designed to protect first responders in

these precise circumstances. See Code § 46.2-861.1(A) (providing that when a driver approaches

a vehicle that displays flashing emergency lights and is stationary along a multi-lane highway,

the driver is required to “change into a lane not adjacent to the stationary vehicle”). 2 Throughout

these maneuvers, according to his statements to police, appellant maintained a speed between

sixty and sixty-five miles per hour in terrible weather conditions. 3 The record shows there was

substantial water on the roadway and that driving was hampered by high winds and poor


       2
         At the time of appellant’s offense, Virginia’s “move over” law was set forth in Code
§ 46.2-921.1. In 2019, the General Assembly repealed that code section and added Code
§ 46.2-861.1. See 2019 Va. Acts ch. 850. The language of the two code sections is identical
except for Code § 46.2-861.1’s inclusion of a new statutory reference and elevation of the
offense from a moving violation to reckless driving.
       3
           Although not briefed by appellant, appellant’s counsel suggested at oral argument that
Forbes v. Commonwealth, 27 Va. App. 304 (1998), would preclude a trier of fact from
disregarding Cheek’s testimony that at the time of the collision, appellant was traveling at
between forty-six and fifty-seven miles per hour. However, the language of Forbes relied upon
by appellant is inapposite here. See id. at 312 (“The trier of fact must determine the weight of
the testimony and the credibility of the witnesses, but it ‘may not arbitrarily disregard
uncontradicted evidence of unimpeached witnesses which is not inherently incredible and not
inconsistent with facts in the record.’” (quoting Williams v. Commonwealth, 14 Va. App. 666,
669-70 (1992))). In the instant case, Cheek’s testimony about appellant’s speed at the time of the
collision was not uncontradicted, because appellant himself stated to police and his son that he
was traveling at approximately sixty to sixty-five miles per hour. Nor was Cheek’s testimony
about speed unambiguous. As appellant’s counsel acknowledged during argument, Cheek’s
speed estimate was based upon averages calculated over several miles’ distance. Thus, when
asked whether Cheek “couldn’t say what the speed was before” the moment of impact, counsel
for appellant responded, “No, you’re right.” Further, even assuming arguendo that a rational
trier of fact was to credit Cheek’s speed calculation, that trier of fact could still conclude that
appellant’s speed was too fast for conditions.
                                                - 13 -
visibility as the remnants of a tropical storm moved through the area. From this record, a

rational trier of fact could infer that even if appellant was driving below the posted speed limit at

the time of his collision with Engine 6, he was nonetheless driving too fast for the existing

conditions. 4 See Code § 46.2-861 (“A person shall be guilty of reckless driving who exceeds a

reasonable speed under the circumstances and traffic conditions existing at the time, regardless

of any posted speed limit.”).

       Appellant contends that, despite his multiple errors in judgment, his conduct does not

exhibit the type of “outlier” or egregious misconduct generally required to establish involuntary

manslaughter. In support of this proposition, he argues there is no evidence that he was

impaired, intoxicated, distracted, texting, or driving erratically. Our case law confirms that the

standard required to prove involuntary manslaughter is a high one. Conrad v. Commonwealth,

31 Va. App. 113, 121 (1999); Tubman v. Commonwealth, 3 Va. App. 267, 271 (1986); see also

Harris v. Harman, 253 Va. 336, 341 (1997).

       However, “[T]he cumulative effect of a series of connected, or independent negligent acts

causing a death may be considered in determining whether a defendant has exhibited a reckless

disregard for human life.” Cheung, 63 Va. App. at 9 (quoting Stover, 31 Va. App. at 231). Here

we must weigh the cumulative effect of appellant’s decisions to (1) rush past two emergency

vehicles with their lights and sirens engaged, (2) move closer to Engine 6 and into the lane



       4
         In discussing the reasonable inferences to be drawn from the evidence of the weather,
the driving conditions, and appellant’s speed, counsel for appellant acknowledged at oral
argument that “I think that you could certainly conclude, if you wished, that [appellant’s speed]
was too fast for conditions.” At a later point, counsel for appellant contended that the fact that a
pickup truck and another tractor-trailer were driving at similar speeds to appellant’s suggested
that appellant was “not an outlier” in his conduct. However, when asked whether he was arguing
that “because [an accident] didn’t happen to the other vehicles, that that makes [appellant’s
conduct] outside the realm of being willful and wanton,” counsel for appellant clarified that he
was “not suggesting that the fact that the other vehicles didn’t have the same result . . . has any
bearing on [appellant’s] decision-making.”
                                                - 14 -
adjacent to it while its lights were activated at an accident scene, in violation of the “move over”

law, and (3) drive at excessive speeds while knowing conditions were treacherous and that his

empty trailer was being “blown around.” In undertaking this analysis, we are satisfied that the

evidence supports the trial court’s finding that appellant operated his tractor-trailer with the

requisite mens rea to convict him of involuntary manslaughter—that is, that appellant’s series of

risky maneuvers, under the conditions present on October 11, 2018, demonstrated a reckless,

indifferent disregard for Engine 6’s crew under circumstances which made it not unlikely that

injury would occur and that appellant knew or should have known the probable consequences of

his acts and omissions. 5 See Brown, 278 Va. at 528-29. Because the trial court’s finding with

respect to criminal negligence was neither plainly wrong nor without evidence to support it, we

cannot disturb that finding.

                                        B. Reckless Driving

       Appellant also argues that the trial court erred in finding the evidence sufficient to

convict him of reckless driving. He contends that there was no evidence that he was tired,

distracted, impaired, or driving erratically. Appellant also contends that his speed was below the

posted speed limit and that although he changed lanes, there was no evidence that his lane

change was abrupt, unreasonable, or irresponsible. Accordingly, appellant maintains that there

was insufficient evidence to prove that he operated his tractor-trailer with an indifference

incompatible with a proper regard for human life.

       Code § 46.2-852 provides that “[i]rrespective of the maximum speeds permitted by law,

any person who drives a vehicle on any highway recklessly or at a speed or in a manner so as to


       5
         In reaching this conclusion we do not accept the Commonwealth’s suggestion that
appellant’s conviction can be upheld simply because, as an experienced truck driver, he “should
have known” he had an increased likelihood of hydroplaning in these weather conditions and his
lack of care caused this accident. The standard for proving involuntary manslaughter is
significantly higher than for establishing simple negligence. Conrad, 31 Va. App. at 121.
                                               - 15 -
endanger the life, limb, or property of any person shall be guilty of reckless driving.” “The

essence of the offen[s]e of reckless driving lies not in the act of operating a vehicle, but in the

manner and circumstances of its operation.” Blevins v. Commonwealth, 63 Va. App. 628, 635

(2014) (quoting Powers v. Commonwealth, 211 Va. 386, 388 (1970)). “Criminal recklessness,

the requisite mens rea specified in Code § 46.2-852 for a misdemeanor reckless-driving

conviction, requires a reckless ‘disregard by the driver of a motor vehicle for the consequences

of his act and an indifference to the safety of life, limb, or property’ of others.” Cady, 300 Va. at

___ (quoting Powers, 211 Va. at 388). While “[t]his requirement is more than simple

negligence, as that concept is used in civil tort cases, . . . it is less than ‘gross, wanton, and

culpable’ negligence, the mens rea requirement for felony involuntary manslaughter.” 6 Id. at

___ (quoting Noakes, 280 Va. at 345-46). In determining whether conduct rises to the level of

criminal recklessness, an objective standard applies, and criminal recklessness “may be found to

exist when the defendant either knew or should have known the probable results of his acts.” Id.

(quoting Noakes, 280 Va. at 346).

        “[T]he degree of the hazard posed by a speeding [motor vehicle] depends upon the

circumstances in each case.” Greenway, 254 Va. at 155 (quoting Mayo, 218 Va. at 648).

“Factors tending to show recklessness include erratic driving, ‘the likelihood of injury to other

users of the highways,’ lack of control of the vehicle, driving in excess of the speed limit,

‘dangerous driving behavior,’ intoxication, and noncompliance with traffic markers.” Blevins,

63 Va. App. at 635 (first quoting Mayo, 218 Va. at 648; then quoting Crest v. Commonwealth, 40


        6
          Thus, despite the “subtle differences” between the mens rea standards for reckless
driving and involuntary manslaughter in the operation of a motor vehicle, which are
“primarily . . . differences in degree,” the two offenses are distinct. Cady, 300 Va. at ___. See
also Delawder v. Commonwealth, 214 Va. 55, 58 (1973) (holding that the defendant was not
entitled to a jury instruction on reckless driving as a lesser-included offense of involuntary
manslaughter because “although arising out of the same occurrence,” the two offenses were
separate and distinct).
                                                 - 16 -
Va. App. 165, 172 (2003)). However, “[t]he mere happening of an accident does not give rise to

an inference of reckless driving.” Crest, 40 Va. App. at 174 (quoting Powers, 211 Va. at 388).

A series of independent or connected negligent acts causing a death, when evaluated

cumulatively, may be considered in determining whether the defendant exhibited a reckless

disregard for human life. Cheung, 63 Va. App. at 9.

       We hold, contrary to appellant’s argument, that sufficient evidence supports appellant’s

conviction for reckless driving. We reach this conclusion because a rational trier of fact,

evaluating the same evidence the trial court considered in convicting appellant of involuntary

manslaughter, could have employed that evidence differently to find that the distinct mens rea

required to convict for reckless driving had also been satisfied. Such a trier of fact could have

concluded that appellant’s speed alone constituted reckless driving under the circumstances that

existed on the night of October 11, 2018. See Code § 46.2-861 (“A person shall be guilty of

reckless driving who exceeds a reasonable speed under the circumstances and traffic conditions

existing at the time, regardless of any posted speed limit.”). Alternatively, a trier of fact could

have concluded that appellant’s conduct in passing Medic 6 and Rescue 6 constituted reckless

driving. See Code § 46.2-829 (providing, in pertinent part, that overtaking or passing a moving

emergency vehicle while it displays activated warning lights and gives an audible signal

constitutes reckless driving). In addition, a rational trier of fact could have relied upon other

evidence that supported appellant’s conviction for involuntary manslaughter, including

appellant’s lane change near Engine 6 under adverse driving conditions and his knowledge of the

risks of hydroplaning, to conclude that appellant acted with the requisite mens rea—that is, that

appellant knew or should have known that his acts and omissions created a substantial risk of

harm to others and that he displayed a reckless disregard for the consequences of his conduct and

an indifference to the safety of others. Because a rational trier of fact could have found from the

                                                - 17 -
evidence in this case that appellant acted with the necessary degree of recklessness to convict

him of reckless driving, we will not disturb the trial court’s ruling. Accordingly, we hold that the

trial court did not err in finding the evidence sufficient to convict appellant of reckless driving.

                                        III. CONCLUSION

       For the foregoing reasons, we hold that the trial court did not err in finding the evidence

sufficient to convict appellant of involuntary manslaughter and reckless driving and affirm the

trial court’s judgment.

                                                                                             Affirmed.




                                                - 18 -